Affirmed and Memorandum Opinion filed October 21, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00060-CR
                              NO. 14-14-00061-CR

                   HUGH AUDRIE CARTER, III, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 338th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1366763 and 1367859

                 MEMORANDUM                      OPINION


      Appellant entered a plea of guilty to two counts of aggravated robbery with a
deadly weapon and entered a plea of true to one enhancement paragraph. On
January 7, 2014, the trial court sentenced appellant in each case to confinement for
life in the Institutional Division of the Texas Department of Criminal Justice and
ordered the sentences to run concurrently. Appellant filed a timely notice of appeal
in each case.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by advancing frivolous
contentions which arguably might support the appeal. See Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel’s brief was delivered to appellant. Appellant was advised of the right to
examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 512 (Tex. Crim. App. 1991). The record in each case was provided to
appellant and on September 15, 2014, he filed a pro se response to counsel’s brief.

      We have carefully reviewed the record in each case, counsel’s brief, and
appellant’s response, and agree the appeal is wholly frivolous and without merit.
Further, we find no reversible error in the record in each case. We note that no
motion for new trial was filed to develop a record regarding appellant’s allegations
of ineffective assistance of counsel. A discussion of the brief would add nothing to
the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).

                                         2